Citation Nr: 1640850	
Decision Date: 10/18/16    Archive Date: 11/08/16

DOCKET NO.  11-11 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1984 to December 1987.

This matter comes from an appeal of a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The claims file is now entirely in VA's electronic processing systems, Virtual VA and the Veterans Benefits Management System.

In September 2011, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.  In March 2014, the issue was reopened and remanded for further development, and in March 2015, the issue was again remanded for development.  It has now been returned to the Board for adjudication.


FINDING OF FACT

The Veteran's back disability is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident of his period of active military service.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by service and arthritis of the spine may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in correspondence dated in September 2009 of the information and evidence needed to substantiate and complete the claims, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability evaluations and effective dates are assigned.

VA fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate his claim.  Currently, there is no evidence that additional records have yet to be requested, or that a VA examination is in order.  Moreover, there is no error or issue which precludes the Board from addressing the merits of the Veteran's appeal. 

Pursuant to the prior Board remands in March 2014 and March 2015, additional VA treatment records were acquired, VA medical opinions were obtained, and the Veteran was afforded additional opportunity to provide private medical records or authorization for VA to obtain such records.  All newly acquired records were reviewed in the April 2015 supplemental statement of the case.  The Board therefore finds that there was substantial compliance with the previous remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999).

During a September 2011 hearing the undersigned explained the issue on appeal and suggested the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) (2015) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  


Analysis

The Veteran contends that he has a low back disability that had its onset during his active duty service.  At a September 2011 Board hearing, the Veteran testified that he injured his back in December 1984 when he was lifting a heavy generator.  He stated that although he "felt something in [his] back," he continued to play basketball that day and aggravated it further.  He stated that the next day he went to sick call and was given medication and placed on light duty.  He stated that his back was still bothering him when he left the service, that the discomfort continued afterwards, and that he was first treated for a back disorder in 2006.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, the evidence preponderates against finding that the Veteran incurred a chronic back disability inservice.  The service treatment records include a December 18, 1984 report, prepared by an Army medic, which noted that the Veteran reported a history of lower back pain for seven days, that the pain radiated up the back without radiating pain into the legs or knees, and that there was no back trauma for the prior 72 hours.  The assessment was possible back pain due to no trauma.  There is a note from a physician, also dated December 18, 1984, indicating that the appellant reported back tightness if standing up too long and that symptoms had been present for eight or nine days without leg symptoms.  Physical examination revealed mild lumbar paravertebral muscle tenderness, right greater than left, deep tendon reflexes from zero to +1, and negative symmetric straight leg raising.  The assessment was musculoskeletal low back pain.  The Veteran's November 1987 separation examination found the spine to be normal.  The Veteran reported no recurrent back pain on his Report of Medical History.

The Veteran's private and VA treatment records also clearly establish that he has a current diagnosis of a low back disability.  Since 2009, the Veteran has regularly complained of back pain, and he has undergone physical therapy, acupuncture, and spinal injections to treat his pain.  In August 2009, he was diagnosed with mechanical low back pain and referred for physical therapy and nonsteroid anti-inflammatories.  MRIs from August 2010, August 2012, and May 2013 showed degenerative changes, early minimal disc bulges, and early spondylitic changes.  

The preponderance of the evidence is, however, against finding a relationship between the Veteran's current back disability and service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The most probative medical evidence of record are the medical opinions obtained from VA examiners.  At an October 2009 VA examination, the Veteran reported having lumbar stiffness and aching pain over the prior several months.  He reported that he had recently been given a prescription for medication and physical therapy by his private physician.  The examiner noted that on December 18, 1984 the Veteran reported a seven day history of musculoskeletal lumbar pain after lifting heavy equipment that led to tightness and low back tenderness.  X-rays in October 2009 showed mild convex left lumbar scoliosis and minimal endplate osteophyte formation at L5.  The examiner reviewed the claims file and performed an in-person examination of the Veteran, and diagnosed scoliosis of the left lumbar spine and lumbar pain/stiffness which were not likely related to military low back pain.  She opined that the Veteran's paravertebral muscular low back pain in December 1984 had resolved.

A May 2014 VA medical opinion was obtained from a physician.  She wrote that the Veteran's back disability was less likely than not incurred in or caused by service, explaining that although she did not have the notes from his 1984 injury, 2009 notes indicated that the earlier injury had resolved, and that his current spine disorders were not uncommon in a 53-year old male.  She further noted that the MRI showed pathology suggesting degenerative lumbar spine which was consistent with the natural history of aging.

The issue was remanded in March 2015 to obtain a new VA medical opinion, as the May 2014 VA examiner did not appear to have reviewed the Veteran's service treatment records.  An April 2015 medical opinion was obtained from a physician who reviewed the claims file and discussed the Veteran's medical history, including his injury on December 18, 1984.  The physician found that it was less likely than not that the Veteran's back pain was related to service.  The examiner explained that chronic back pain was an "extremely common malady that affects upwards of 80% of the population at least once during their lifetime."  He stated that the Veteran had what appeared to be back strain in December 1984 which resolved, and that for the next 20 years, he did not seek treatment or complain of back pain, but did engage in heavy labor in a warehouse.  He wrote that the Veteran's spinal imaging was consistent with normal aging, and that intervertebral discs undergo predictable degeneration as people age.

The Board accords these VA opinions high probative value.  The April 2015 medical opinion is afforded the greatest weight, as it was based on a review of all medical evidence of record, including the Veteran's in-service treatment records and all current treatment and diagnoses.  The April 2015 examiner provided a detailed rationale for his findings, and the report accurately reflects the medical evidence of record, which was discussed in detail.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  

The April 2015 opinion's assertion that the Veteran sought no treatment for his back for 20 years after service is consistent with the medical evidence of record, which shows no clinical complaints of back pain prior to 2009.  At a May 1988 vocational rehabilitation counseling session, the Veteran reported no limitations or disabilities other than his substance addiction.  At a December 2000 physical evaluation, he did not report any back problems, and in October 2001, when admitted for substance abuse treatment, the Veteran reported that he had no chronic medical problems that interfered with his life.  At a July 2006 physical examination, the Veteran denied any significant past medical history.  He denied any musculoskeletal aches, pains, weakness, joint pain and swelling, or stiffness.  Physical examination found no spinal tenderness.  In October 2007, physical examination found no costal vertebral angle tenderness and normal configuration in the back.

While the Veteran may believe that his current back disability is related to an injury in service, his testimony on the etiology of his condition or its diagnosis is not probative.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this case, the ability to diagnose arthritis or to address the etiology of an orthopedic spine disorder extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be within the competence of lay witnesses.  

Furthermore, the Veteran's allegations that he has experienced continuous back pain form the time of service to the present are not credible.  See Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991) (credibility is determined by the Board as fact finder).  The Veteran denied any back problems at his 1987 separation examination, and medical records from 1988 to 2007 show no mention of back pain.  When the Veteran did begin receiving treatment for back pain, he clearly indicated, on numerous occasions, that the onset of pain was quite recent.  In August 2009, he complained of new onset back pain.  In May 2010, the Veteran complained of back pain that had occurred for two months, and in August 2010, the Veteran reported that throbbing low back pain started several months ago.  In October 2010, he reported chronic back pain for the past six months, and in December 2010, the Veteran was treated with acupuncture for chronic low back pain, which he reported had been of "a couple years" duration.  In May 2012, the Veteran presented to his private physician that he had gradually began to develop lower back pain over the past couple of years.  He stated that he had never had pain in his back before.  The only time the Veteran stated in a treatment record that he had pain since service was in February 2011, when he was evaluated by an occupational therapist and reported that he injured his back in service while lifting a generator and that over time the pain had worsened.  He also reported working in a warehouse as a laborer for 20 years which involved frequent heavy lifting and carrying.

The Board finds that the many statements made by the Veteran to his treatment providers indicating that his back pain had a more recent onset are far more probative than his testimony indicating that his back pain had been continuous since service.  Such histories reported by the appellant for treatment and evaluation purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value, and statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); Cf. Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (While VA cannot ignore a veteran's testimony simply because he is an interested party; personal interest may, however, affect the credibility of the evidence).

Lastly, because the Veteran has been found to have degenerative changes in his spine, the Board has considered whether service connection may be granted on a presumptive basis.  Even when there is no evidence of an injury in service, service connection for arthritis may be granted on a presumptive basis when it becomes manifest to a degree of 10 percent within one year from the claimant's separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  Under 38 C.F.R. § 3.309, arthritis is classified as a "chronic disease."  Presumptive service connection for "chronic diseases" must be considered on three bases: chronicity during service, continuity of symptomatology since service, and manifestations within one year of the appellant's separation from active duty.  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  

The evidence preponderates against entitlement to service connection on the basis of any applicable presumptions for a chronic disorder.  There is absolutely no evidence indicating that the Veteran had arthritis/degenerative changes in his lower back within one year of his separation from active duty service.  The most probative evidence also indicates that there has been no chronicity of the condition during service or continuity of symptomatology since service.

The Board finds no competent and probative medical evidence indicating that a back disability is related to any event in service.  The Veteran has not provided any other medical evidence indicating that he had a chronic back disorder during or in the years following service, and there is no probative medical evidence indicating a relationship between the Veteran's disorder and his military service.  The preponderance of the probative and competent evidence therefore weighs against finding that any back disorder had its onset during service or is otherwise related to any event or injury in service.  In reaching this determination, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a back disability is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


